Case 2:18-cv-00617-RGK-GJS Document 73 Filed 11/07/18 Page 1 of 2 Page ID #:896
                                       NOTE: CHANGES MADE BY THE COURT

   1 RAFEY S. BALABANIAN (SBN 315962)
     rbalabanian@edelson.com
   2 J. AARON LAWSON (SBN 319306)
     alawson@edelson.com
   3 EDELSON PC
     123 Townsend Street, Suite 100
   4 San Francisco, California 94107
     Telephone: (415) 212-9300
   5 Facsimile: (415) 373-9435
   6 Attorneys for Plaintiff Joseph Lack
   7
   8
                             UNITED STATES DISTRICT COURT
   9
                            CENTRAL DISTRICT OF CALIFORNIA
  10
  11
     JOSEPH LACK, individually and on           Case No. 2:18-cv-00617-RGK-GJS
  12 behalf of all others similarly situated,
                                                [PROPOSED] ORDER GRANTING
  13                      Plaintiff,            PLAINTIFF’S SECOND
                                                APPLICATION FOR AN
  14               v.                           EXTENSION OF TIME TO FILE
                                                PROOF OF SERVICE
  15 MIZUHO BANK, LTD. and MARK
     KARPELES,                                  PLACE: Courtroom 850
  16
                  Defendants.                   JUDGE: Hon. R. Gary Klausner
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27 [PROPOSED] ORDER GRANTING
  28 PLAINTIFF’S APPLICATION FOR AN
       EXTENSION OF TIME TO FILE PROOF
       OF SERVICE                                      Case No. 2:18-cv-00617-RGK-GJS
Case 2:18-cv-00617-RGK-GJS Document 73 Filed 11/07/18 Page 2 of 2 Page ID #:897



   1
                                                ORDER
   2
               This matter is before the Court on Plaintiff’s Ex Parte Application for a
   3
       Second Extension of Time in which to file Proof of Service on Defendant Mark
   4
       Karpeles and supporting Declaration. The Application extends the time to file Proof
   5
       of Service on Defendant Karpeles until January 31, 2019. The Court, having
   6
       considered the Application and supporting Declaration, finds good cause to extend
   7
       the deadline to file proof of service.
   8
               IT IS HEREBY ORDERED THAT the time for Plaintiff to file Proof of
   9
       Service on Defendant Mark Karpeles is extended to and through JANUARY 4,
  10
       2019.
  11
  12
  13 Dated: November 07, 2018                                _____________________
  14                                                         Hon. R. Gary Klausner
                                                             United States District Judge
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27 [PROPOSED] ORDER GRANTING
  28 PLAINTIFF’S APPLICATION FOR AN
       EXTENSION OF TIME TO FILE PROOF
       OF SERVICE                                             Case No. 2:18-cv-00617-RGK-GJS
                                                  1
